Citation Nr: 0510023	
Decision Date: 04/06/05    Archive Date: 04/15/05

DOCKET NO.  97-12 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

1.  Entitlement to service connection for peripheral 
neuropathy, claimed as secondary to exposure to Agent Orange.

2.  Entitlement to special monthly compensation based on the 
need for the aid and attendance of another person.  


REPRESENTATION

Veteran represented by:	Jewish War Veterans of the 
United States


WITNESSES AT HEARING ON APPEAL

The veteran and his son



ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to 
February 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Los Angeles, California.  In a 
February 1997 rating decision, the RO denied service 
connection for peripheral neuropathy.  In an October 2002 
rating decision, the RO denied special monthly compensation 
based on the need for the aid and attendance of another 
person.  

In September 2004, the Board remanded the matter to afford 
the veteran the opportunity to appear at a hearing.  In 
January 2005, the veteran testified at a Board 
videoconference hearing before the undersigned.  

As set forth in more detail below, a remand of this matter is 
required.  This matter is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

The veteran claims entitlement to service connection for 
peripheral neuropathy, which he argues is related to exposure 
to Agent Orange in Vietnam.  

His service personnel records show that he served in Vietnam 
from March 1970 to December 1971.  Absent affirmative 
evidence to the contrary, he is presumed to have been exposed 
to Agent Orange during that service.  38 U.S.C.A. § 1116 
(West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.313 (2004).

If a veteran was exposed to an herbicide agent such as Agent 
Orange during active service, acute and subacute peripheral 
neuropathy shall be service-connected if the requirements of 
38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, 
even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are 
also satisfied.  38 C.F.R. § 3.309(e) (2004).  

The term acute and subacute peripheral neuropathy means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to a herbicide agent and resolves within 
two years of date on onset.  38 C.F.R. § 3.309(e), Note 2.  

Although the Secretary has found a positive association 
between herbicide exposure and acute and subacute peripheral 
neuropathy, he has determined that a positive association 
does not exist between chronic nervous system disorders (such 
as chronic peripheral neuropathy) and herbicide exposure.  64 
Fed. Reg. 59,232-39 (Nov. 2, 1999); see also Notice, 67 Fed. 
Reg. 42,600, 42,605 (2002).  

In this case, the veteran's service medical records are 
negative for complaints or findings of acute, subacute, or 
chronic peripheral neuropathy.  At his February 1972 military 
separation medical examination, the veteran described his 
health as excellent and he denied a history of neuritis and 
paralysis.  Clinical evaluation of the upper extremities and 
neurologic system was normal.  

The post-service medical record is likewise silent for any 
complaint or finding of acute, subacute, or chronic 
peripheral neuropathy for many years after service 
separation.  In fact, the first notation of peripheral 
neuropathy is not until March 1995, more than 23 years after 
the veteran's separation from service.  The six volume record 
on appeal thereafter contains sporadic notations of 
peripheral neuropathy.  For example, an October 1999 VA 
clinical record contains a notation of peripheral neuropathy 
secondary to Agent Orange, and a March 2000 VA clinical 
record notes "Agent Orange neuropathy."  In addition to 
notations of peripheral neuropathy, the voluminous record in 
this case contains evidence attributing the veteran's claimed 
numbness in his upper extremities to cervical radiculopathy 
secondary to disc disease.  

Based on the foregoing, service connection for peripheral 
neuropathy is not warranted on a presumptive basis.  
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309, 
3.313 (2004).  Again, peripheral neuropathy was not shown in 
service or for many years thereafter, and the veteran did not 
exhibit acute or subacute peripheral neuropathy within one 
year of his last date of service in the Republic of Vietnam.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has 
determined that the Veteran's Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  The rationale employed in Combee also 
applies to claims based on exposure to Agent Orange.  Brock 
v. Brown, 10 Vet. App. 155 (1997).

In this case, based on the veteran's Vietnam service, he is 
presumed to have been exposed to Agent Orange, absent 
affirmative evidence to the contrary.  38 U.S.C.A. § 1116 
(West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.313 (2004).  In 
addition, the record contains medical evidence noting 
peripheral neuropathy secondary to Agent Orange.  In 
addition, however, the record also contains medical evidence 
attributing the veteran's symptoms to cervical radiculopathy 
secondary to disc disease.  

Under the VCAA, the duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  An examination 
or opinion is "necessary" if the evidence of record:  (A) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2004).  It 
is significant to noted that the requirements set forth in 
paragraph (C) may be satisfied by competent evidence showing 
post-service treatment for the claimed disability.

In this case, the veteran has not been afforded a VA medical 
examination in connection with his claim of service 
connection for peripheral neuropathy.  Given the evidence 
discussed above, the Board finds that an examination is 
necessary.  38 C.F.R. § 3.159(c)(4) (2004).  

The veteran also seeks special monthly compensation based on 
the need for the aid and attendance of another person.  

Increased compensation is payable to veterans who, as a 
result of service-connected disabilities, are so helpless as 
to be in need of regular aid and attendance of another 
person.  38 C.F.R. § 1114(l) (West 2002); 38 C.F.R. § 3.350 
(b)(2004).

The following criteria are accorded consideration in 
determining such need:  (1) the inability of the veteran to 
dress or undress himself, or to keep himself ordinarily clean 
and presentable; (2) the frequent need of adjustment of any 
special prosthetic or orthopedic appliances which by reason 
of the particular disability cannot be done without aid; (3) 
the inability of the veteran to feed himself through loss of 
coordination of his upper extremities or through extreme 
weakness; (4) the inability of the veteran to attend to the 
wants of nature; or (5) the presence of incapacity, either 
physical or mental, which requires care or assistance on a 
regular basis  to protect the veteran from hazards or dangers 
incident to his daily environment.  38 C.F.R. § 3.352 
(a)(2004).

It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable 
decision may be made.  Rather, the particular personal 
functions which the veteran is unable to perform are to be 
considered in connection with his condition as a whole.  It 
is only necessary that the evidence establish that the 
veteran is so helpless as to need regular aid and attendance, 
not that there be a constant need.  Determinations that the 
veteran is so helpless as to be in need of regular aid and 
attendance must be based on the actual requirement of 
personal assistance from others.  Id.

In this case, the veteran underwent a fee basis medical 
examination in September 2002 to determine his entitlement to 
special monthly compensation.  Unfortunately, the examination 
report failed to provide enough information to determine 
whether the veteran's service-connected disabilities render 
him so helpless as to be in need of regular aid and 
attendance of another person.  Thus, an additional 
examination is necessary.  38 C.F.R. § 3.159(c)(4) (2004).  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The veteran should be afforded a VA 
medical examination to determine the 
nature and etiology of any current 
peripheral neuropathy.  The claims folder 
must be made available to the examiner 
for review in conjunction with the 
examination of the veteran.  The examiner 
should be requested to provide an opinion 
as to whether it is at least as likely as 
not that that the veteran has peripheral 
neuropathy, and, if so, whether such 
peripheral neuropathy is causally related 
to the veteran's active service or any 
incident therein, including presumed 
exposure to Agent Orange.  

2.  The veteran should be afforded a VA 
medical examination to determine whether 
his service-connected disabilities render 
him so helpless as to be in need of 
regular aid and attendance of another 
person.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination of the 
veteran.  The examiner should be 
requested to provide an opinion as to 
whether it is at least as likely as not 
that that the veteran's service-connected 
disabilities (PTSD, tinnitus, and hearing 
loss), as opposed to nonservice-connected 
disabilities, render him so helpless as 
to be in need of regular aid and 
attendance of another person.  

3.  After the actions requested above 
have been completed, the RO should again 
review the claims folders, considering 
all of the evidence of record.  If the 
benefits sought on appeal remain denied, 
the veteran and any representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The case should then be returned to the Board for further 
appellate consideration, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C.A. §§ 5109B, 7112).



_________________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




